EDWARD P. HILL, Jr., Chief Justice
(dissenting).
At the risk of being labeled “the highest paid juror in this Commonwealth,” against which I have been duly cautioned, I cannot *637join my distinguished colleagues in blindly upholding the verdict of a jury that allows a landowner $8,000 an acre for his land. The highest valuation of the landowner’s own witnesses as to other comparable sales in the community was $2,700 per acre. Furthermore, the landowner’s contention that the division of his farm into two tracts of thirty odd acres each substantially impaired its potential for industrial development, is disproven by the comparables given by his own witnesses and by common knowledge of men everywhere.
I claim to have as great or greater faith in the jury, system as any member of the court, but the jury, like all human action, is not infallible. It is the duty of the court to examine the evidence on which the jury reaches its verdict, and if that evidence does not have credibility and is based solely on conclusions, the ancient aura and respect for the jury’s verdict should depart like the dew before the rising sun.
NEIKIRK, J., joins in this dissent.